DETAILED ACTION
This Office Action is in response to the Application filed on 21 January 2021.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest transmit the multi-station Block ACK frame, wherein the identifier for an unassociated wireless communication terminal is not allocated through an association with the base wireless communication terminal and not used for an associated wireless communication terminal, and wherein a value of the identifier for an unassociated wireless communication terminal is out of a range of values that is able to be allocated for the association identifier, larger than 2007, and a value pre-known to both the base wireless communication terminal and the wireless communication terminal, as recited in independent claims 19, 24 and 29.

With regards to claims 19, 24 and 29, the closest prior art reference of record, Choi et al. (US Publication 2018/0288743), discloses a station (STA) not having an association identifier (AID) allocated thereto transmitting a signal in a wireless LAN system, according to one embodiment of the present invention, comprises the steps of: transmitting a first frame through at least one resource among resources indicated by a trigger frame; and receiving a multi-STA block Ack (M-BA) frame as a reply to the first frame, wherein, if in the M-BA frame a MAC address of the STA that is different from a first information is detected from at least a part of a first field reserved for the first information, an N-bit of a second field preceding the first field is set as a temporary AID of the STA.


Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472  

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472